WOODLEY, Judge.
The appeal is from the conviction of the four appellants, on pleas of guilty, for the offense of aggravated assault. The court assessed the punishment of Robert Stockton and Terry Tilberry at 150 days in jail; of Jerry Gable Sweeten at 90 days in jail; and of Lesley Lovell at 30 days in jail.
The record on appeal contains no statement of facts or bills of exception. All proceedings appear to be regular and nothing is presented for review.
Accompanying the record is the affidavit of appellant Terry Tilberry requesting the dismissal of his appeal. The request is granted and the appeal regarding Terry Tilberry is dismissed.
As to the other three appellants named above, the judgment is affirmed.